Citation Nr: 1546659	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service in the Army from February 1978 to March 1987, and he served in the Army National Guard of Florida and he had active duty from March 15, 2003, to July 25, 2003, and from January 28, 2004, to July 2, 2004.  

This matter came before the Board of Veterans' Appeals (Board) from a December 2010 a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which characterized the issues as applications to reopen previously denied claims.  

Historically, the Veteran was notified by RO letter of July 21, 2008, of a rating decision that month which denied service connection for bilateral hearing loss and service connection for tinnitus.  

Subsequently, additional service treatment records (STRs) which are relevant and material were obtained by the Veteran and submitted in support of these claims.  

Regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records or any other relevant service department records are received after a prior final denial.  In this case, the newly received STRs contain the results of audiometric testing which were not previously on file.  As such they are relevant to the Veteran's current hearing loss and tinnitus (and VA examination have found that he now has a bilateral hearing loss and tinnitus), the Board finds that such STRs fall within the scope of 38 C.F.R. § 3.156(c)(1)(i).  Therefore, the claim for service connection for bilateral hearing loss and service connection for tinnitus is recharacterized, as stated on the title page, and will be addressed on a de novo basis.  


The Veteran was scheduled to testify at a travel Board hearing in July 2015 but a May 2015 letter notifying the Veteran of that hearing was returned as undeliverable.  Subsequent attempts to contact the Veteran by mail were unsuccessful.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  A July 2008 rating decision denied service connection for bilateral hearing loss and tinnitus.  

2.  Although notified by letter of July 21, 2008, of the July 2008 rating decision which the Veteran did not appeal; new and material additional service records have been received.  

3.  Additional STRs received since the July 2008 rating decision establish that the Veteran's current bilateral hearing and tinnitus were incurred during active service.  


CONCLUSIONS OF LAW

1.  A July 2008 rating decision denied service connection for bilateral hearing loss and service connection for tinnitus; and although the Veteran did not appeal that decision, new and material additional service records have been received and the December 2010 rating decision is not final; requiring that the claims be adjudicated de novo.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.102, 3.156, 20.1103 (2015).  

2.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide, prior to initial claim adjudication, claimants with notice, i.e., what is needed for claim substantiation and which evidence or information VA will obtain and that which the claimant must obtain; and to make reasonable efforts to assist in claim development.  38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159(b)(1), 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claim substantiation notice applies to all five elements of a service connection claim, i.e., (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Board finds that VA has satisfied the VCAA notice duty by a December 2007 letter prior to the July 2008 rating decision, and later a July 2010 letter, sent prior to the unfavorable decision issued in December 2010, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish effective dates and disability ratings in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's available STRs are of record, although the Board acknowledges that even now the available STRs are incomplete.  Also of record are post-service VA treatment records.  The Veteran has not identified any additional, outstanding records.  

Here, the Veteran was afforded VA examinations for nexus opinions in September 2010 and again in May 2012.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The significance of this will be discussed below.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for adjudicating the claims.  Moreover, even though definitive opinions could not be reached by either of the examiners, the Board finds that the examinations are adequate and, so, the Board finds that the examination reports are adequate to adjudicate the service connection claims.  

VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  A sensorineural hearing loss is generally considered an organic disease of the nervous system by VA.  See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").

Where the SMRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  


Background

The STRs on file in July 2008 did not contain any records of complaints or treatment for hearing loss or tinnitus, or any result of audiometric testing.  

The Veteran's original claim for service connection for hearing loss and tinnitus, VA Form 21-526, was received in December 21, 2007.  

A January 2008 VA outpatient treatment (VAOPT) record reflects that the Veteran noise exposure included 9 years as a mechanic and truck driver on active duty.  No family history of hearing loss was reported but he complained of tinnitus.  Puretone testing revealed a normal, falling to moderately-severe, high frequency sensorineural hearing loss in the right ear and a normal, falling to severe, high frequency sensorineural hearing loss in the left ear.  Word recognition scores were excellent, bilaterally.  The test results and tinnitus were discussed with the Veteran.  The results of such testing were not reported in any chart of audiometric testing.  

A July 2008 Memorandum of a formal finding of a lack of information to verify stressors in conjunction with a claim for service connection for post-traumatic stress disorder (PTSD) acknowledged that the Veteran's service records were incomplete, and that all efforts to locate such records had been exhausted.  A similar Memorandum in May 2008 reached the same conclusion 

The July 2008 rating decision stated that the STRs were incomplete and that efforts to obtain service medical records from all potential sources were unsuccessful.  If the records are located at a later date, the decision would be reconsidered and, if a different decision resulted, it would be effective as of the date of the original claim.  The available STRs did not include any audiograms or treatment or diagnosis of tinnitus.  VA outpatient records showed that on VA audiology consult in January 2008 he felt that his hearing has worsened and related having constant bilateral tinnitus, even though there was no further evidence of treatment for hearing loss.  Because military noise exposure was conceded, a VA examination was scheduled in July 2008 but the Veteran failed to report for that exam.  

Associated with the record after the 2008 rating decision is a May 2004 Memorandum for Record from the Department of the Army which states that soldiers assigned to the 1175th Transportation Company and deployed to Kuwait in April 2003 were exposed to constant deafening noise levels from continuously running generators, without protection.  

VA electronic treatment (CAPRI) records in Virtual VA show that in December 2009 it was noted that the Veteran had had military service in the Army from l978 to 1987.  He volunteered for active duty again in January 2004 and was sent to Kuwait and later was sent to Iraq as well.  He returned from the Middle East in July 2005.  

VA psychiatric examination in February 2010 noted that the Veteran had been a motor pool transport operator from February to May, and from August to October 2004 in Kuwait, and in Iraq from October 2004 to June 2005.  He had served in combat operations in Iraq, and while at Camp Victory he had been subjected to mortar and rocket attacks.  

A March 2010 rating decision granted service connection for PTSD.  

CAPRI records in VBMS show that in May 2010 the Veteran reported having bilateral hearing loss and bilateral tinnitus, and he believed his hearing loss was due to loud noise during his service in Iraq.  

CAPRI records in Virtual VA show that on VA audiology evaluation in July 2010 the Veteran reported that he believed his tinnitus had increased since his last evaluation in 2008 but was unsure if his hearing loss had worsened.  He wished to try amplification and tinnitus devices, bilaterally, and such units were to be ordered, with open earbuds.  

At the time of VA audiology examination in September 2010 the STRs of record were the same as those on file at the time of the prior 2008 RO denial of service connection for hearing loss and tinnitus.  (The Veteran having submitted additional and new STRs only after the September 2010 VA audiology evaluation).  The September 2010 examiner commented on the audiometric testing that was on file at the time of the July 2008 rating decision.  It was stated that the only results of in-service audiometric testing then on file were of tests done on the 15th and the 25th of June 2004.  The test on the 15th revealed a mild to severe hearing loss at 4,000 and 6,000 Hz in the right ear, and a moderate to severe hearing loss at 4,000 and 6,000 Hz in the left ear.  On full audiometric testing on the 25th the Veteran complained of tinnitus, and the testing on the 25th showed similar air conduction results and that the hearing loss was sensorineural.  VA audiometric testing in January 2008 had revealed a mild sensorineural hearing loss at 4,000 Hz in the right ear and a moderately severe sensorineural hearing loss at 4,000 Hz in the left ear.  

It was reported that during the Veteran's first period of active duty he was exposed to noise from trucks occasionally, with ear protection.  During his second period of service he was exposed to loud noise from radio headsets.  During National Guard training he was exposed to noise from vehicles and weapons fire.  He denied occupational and recreational noise exposure.  

Audiometric testing revealed no thresholds above 25 dbs from 500 to 3,000 Hz but at 4,000 Hz the threshold was 45 dbs n the right ear and 55 dbs in the left ear, with discrimination ability of 98 percent in the right ear and 96 percent in the left ear.  The diagnosis was a bilateral sensorineural hearing loss, moderate in the right ear and moderately severe in the left ear.  The examiner stated that he was unable to render an opinion as to whether the bilateral hearing loss and tinnitus were related to in-service noise exposure without resorting to mere speculation.  The only audiograms of record were from the last period of active duty, and showed a high frequency sensorineural hearing loss and complaint of tinnitus.  The onset of the hearing loss and tinnitus was unknown since there were no audiograms from the earlier periods of service.  

CAPRI records in Virtual VA show that the Veteran was fitted for amplification and tinnitus devices, bilaterally in September 2010; they were replaced in November 2010, and he had them readjusted in January 2011.  

On VA examination in May 2012 audiometric testing revealed a hearing loss by VA standards.  Audiometric testing revealed threshold levels, in decibels, as follows: 

Hertz
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
6,000 Hz
Right
5
10
5
25
45
75
Left
10
5
5
10
50
90

Speech discrimination ability, using the Maryland CNC test, was 96 percent in the right ear and 94 percent in the left ear.  The diagnoses were a bilateral sensorineural hearing loss, and bilateral tinnitus. 

It was noted that the Veteran complained of having noticed a bilateral hearing loss since 2005.  During his first period of active duty he was occasionally exposed to noise from trucks with ear protection.  During his second and third periods of active duty he was exposed to noise from radio headsets.  During National Guard training he was exposed to weapons fire and vehicular noise.  He denied occupational and recreational noise exposure.  

The examiner stated that the earliest audiogram was in February 1979 and was somewhat illegible but appeared to show a severe hearing loss at 6,000 Hz in the right ear and a mild hearing loss at 6,000 Hz in the left ear, but was otherwise normal from 500 Hz to 4,000 Hz.  An April 1984 audiogram showed slightly better results at 6,000 Hz, and normal hearing from 500 Hz to 4,000 Hz.  A July 1985 audiogram showed severe hearing loss at 6,000 Hz in the right ear and a mild hearing loss at 1,000 Hz and 4,000 Hz, and severe hearing loss at 6,000 Hz in the left ear.  An October 1986 audiogram showed better results than the 1985 audiogram, with a moderately severe hearing loss bilaterally at 6,000 Hz, and normal hearing from 500 Hz to 4,000 Hz, bilaterally.  

The next audiogram was dated in January 1993 and showed normal hearing from 500 Hz to 4,000 Hz, bilaterally, and a severe hearing loss at 6,000 Hz in the right ear, and moderately severe hearing loss at 6,000 Hz in the left ear.  A January 2003 audiogram showed mild to severe hearing loss at 4,000 Hz to 6,000 Hz in the right ear, and moderate to severe hearing loss at 4,000 Hz to 6,000 Hz in the left ear.  A full audiogram dated in June 2004 showed a mild to severe sensorineural hearing loss at 4,000 Hz to 6,000 Hz in the left ear, with no significant shift compared to the 2003 audiogram.  The Veteran complained of tinnitus during that examination.  Also, VA audiometric testing in January 2008 showed no significant change from the June 2004 audiometric testing.  

The examiner observed that there was no enlistment examination for the Veteran's first period of active duty.  The earliest audiogram in 1979, one year after enlistment into the first period of service, did not show a significant hearing loss at 6,000 Hz, bilaterally, and did not establish a hearing loss by VA standards.  The hearing loss did not worsen significantly between the 1979 audiometric testing and the January 1993 audiometric testing.  The Veteran reported some noise exposure to trucks during his first period of active duty, with ear protection.  Because there was no enlistment audiometric testing, and the noise exposure would qualify as mild exposure, by its description, the examiner could not determine whether the hearing loss and tinnitus began as a result of noise exposure during the first period of active duty.  The hearing loss worsened somewhat between 1993 and January 2003; however, there was no active duty during that time period.  The hearing loss did not worsen during the last two periods of active duty, based on audiograms from 2003 to 2008, so there was no aggravation of hearing loss during either of the past two periods of active duty.  

Analysis

The Board is cognizant of the duty to consider carefully the benefit-of-the-doubt rule when it is heightened in cases such as this in which the service records are incomplete.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this regard, the opinions of the VA examiners in 2010 and 2012 are essentially neither favorable nor unfavorable because no medical nexus opinions could be rendered without resorting to speculation in light of the incomplete record for review resulting from the absence of the Veteran's complete STRs.  

Further, in adjudicating the claims before the Board any reasonable doubt must be resolved in favor of the Veteran.  However, this doctrine does not apply to VA examiners in reaching a medical opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) ("[T]he benefit of the doubt doctrine is a legal construct to be applied by an adjudicatory body when the evidence is approximately balanced, not by a medical professional when rendering an opinion [] The express language of the statute makes it clear that it applies only to the adjudicatory process of [VA] in the context of weighing information and evidence.").  Thus, the conclusion of the VA examiners in this case that a definitive opinion could not be reached without resorting to speculation does not exclude favorably resolving doubt in favor of the Veteran.  

In this case, the 2012 VA examiner stated that audiometric testing during the first period of active duty, in February 1979, appeared to show a severe hearing loss in the right ear and a mild hearing loss in the left ear at 6,000 Hz.  While these frequencies are not considered for the purpose of establishing whether a hearing loss currently exists under VA standards, all relevant information, including thresholds at other frequencies may be considered in determining the course, nature, and etiology of any hearing loss, as well as tinnitus.  

The 2012 VA examiner indicated that in January 2003 the Veteran had a mild to severe hearing loss in the right ear and a moderate to severe hearing loss in the left ear at both 4,000 Hz and 6,000 Hz.  While this was only a few months prior to the commencement of the Veteran's second period of service, there is otherwise no evidence, much less clear and unmistakable evidence, that the Veteran had a hearing loss, or tinnitus, in either ear prior to entrance into any of his three periods of active duty.  

In this regard, the 2010 VA examiner stated that two audiometric tests in June 2014, which were during the Veteran's third period of active duty, and which were the only reports of audiometric testing then on file, revealed that at 4,000 Hz the Veteran had a mild to severe hearing loss in the right ear, and a moderate to severe hearing loss in the left ear, and testing later that month established that the hearing loss sensorineural in nature and, also, that the Veteran complained of tinnitus.  

A fair and reasonable interpretation of the opinions of both VA examiners, taken together, is that the results of the Veteran's audiometric testing during all three of his periods of active duty were repeatedly abnormal.  Indeed, the opinion of the 2010 VA examiner was that a hearing loss existed in each ear, at 4,000 Hz, during the Veteran's third period of active duty which is a period of service when he served in combat and, as shown by the record, was exposed to loud noise according to the information provided in the 2004 Army Memorandum.  

The Board must note that the VA examiner's in 2010 and 2012 did not arrive at an opinion that the Veteran's current sensorineural hearing loss and tinnitus are not consistent an etiology which derives from the circumstances of noise exposure during his multiple periods of active duty.  Rather, the opinions appear to be unable to arrive at a definitive determination as to the date of onset of these disorders.  However, the inability of the 2010 and 2012 VA examiner's to reach a definitive nexus opinion in this regard does not preclude the Board from doing so when, as in this case, any doubt is favorably resolved in the Veteran's behalf.  

Accordingly, the Board finds that with the favorable resolution of doubt in the Veteran's behalf, and particularly in the absence of the complete STRs, service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


